EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 7-20, filed 10/19/2021, with respect to Claim Objections, Rejections under 35 U.S.C. § 101, Rejections under 35 U.S.C. § 102(a)(1), and 35 U.S.C. § 103 have been fully considered and are persuasive. The Claim Objections, Rejections under 35 U.S.C. § 101, Rejections under 35 U.S.C. § 102(a)(1), and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 1-25 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

BANERJEE et al. (US PGPub./Pat. 20170108930) teach systems, methods and devices for haptically-enabled virtual reality simulation of cerebral aneurysm clipping, wherein a user uses two physical stations during the simulation. The first station is a haptic and augmented reality station, and the second station is a haptic and virtual reality station.

MACISAAC et al. (US PGPub./Pat. 20180039404) teach apparatus has a touchscreen having an input area (142) and a processor. A memory storing program code executable by the processor defines a key region (202-218) has multiple keys for entering input to the apparatus. The processor determines a location within the input area corresponding to a position of an object relative to a key within the key region. The processor generates an output associated with an indication to move the object toward the key of the key region, while output is based on a comparison of the object location relative to the key of the key region.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a haptic device including 

“…first handle to represent a location of a first object in a virtual document or space independent of whether a visualization of the virtual document or space is generated…
… second spatial haptic device including a second handle to represent a location of a second object in the same virtual document or space independent of whether a visualization of the virtual space is generated…” (Claim 1; Claims 11, and 19-30 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628